Title: From Thomas Jefferson to Thomas Sumter, 24 March 1801
From: Jefferson, Thomas
To: Sumter, Thomas



My Dear General
Washington Mar. 24. 1801.

Chancellor Livingston has accepted his mission to France, but will not proceed till mr Dawson returns with the ratification of the Convention. I have thought it useful to the public, instead of permitting ministers to take a private Secretary of their own choice, to name a Secretary of legation, who will do the duties of the private Secretary, and on the same salary (of 1350. Dollars) but on the death of his principal would become Chargé des affaires, with the salary of 4500. Dollars. the character of Secretary of legation gives an entrance into all diplomatic societies, which the private Secretary has not, and the public making the appointment, can thus fix their choice on persons who from their station & circumstances in life, their talents and good dispositions, will after these apprenticeships make good subjects for principal missions or other employments in future. in this view of the subject I have cast my eye on your son to be Secretary of legation to France, if the appointment shall be acceptable to him, as I hope it will. he will of course be one of mr Livingston’s family, so that the salary, moderate as it may seem, will not be insufficient for his other expences. mr Short was 7. years with me on the same salary & found it sufficient. I must ask the favor of you to make the proposition to him, & if accepted, let me know it immediately, and the commission & every thing else necessary shall be forwarded to him without delay. tho’ mr Livingston will not go in 4. or 5. months, I think it would be better your son should proceed immediately; because they have sent a Chargé here; because he will be recieved there in that quality, and act as principal till mr L. arrives, which will give him an advantageous standing, and because, [acquiring] previous acquaintance there, he may be prepared to make himself useful to mr Livingston on his arrival, and lay a foundation in his esteem, by friendly offices, which may be very favorable to their harmony and his situation. Accept assurances of my sincere affection, & high consideration & respect.

Th: Jefferson


P.S. from the time of departure till the arrival of mr L. in Paris, mr Sumpter’s salary will be at the rate of 4500. Dollars a year, because his character during that period will be Chargé des affaires.

